NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 21-2354
                                         ______

                  STATE FARM FIRE AND CASUALTY COMPANY
                                             v.

                 JASON HINES, Individually and doing business as
                  Dedicated Business Systems International LLC;
            DEDICATED BUSINESS SYSTEMS INTERNATIONAL, LLC;
                TRI-STATE COMMUNICATION SERVICES LLC,
                    doing business as US Voice and Data, LLC

              Jason Hines; Dedicated Business Systems International, LLC,
                                                      Appellants
                                    ____________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                 (D.C. No. 2-19-cv-18461)
                      District Judge: Honorable Madeline C. Arleo
                                       ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     July 1, 2022
                                   ____________

               Before: JORDAN, PORTER, and PHIPPS, Circuit Judges.

                                (Filed: October 14, 2022)
                                      ___________

                                       OPINION*
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PHIPPS, Circuit Judge.

       This insurance coverage dispute concerns the scope of two commercial liability

insurance policies. Those policies cover advertising injuries arising out of infringement

upon another’s trade dress, but they exclude injuries arising out of trademark

infringement. When the insured was sued for trademark infringement, the insurer

initially agreed to defend the insured with reservations, but now the insurer wishes to

withdraw from that representation. The insurer sued, seeking a declaratory judgment,

and the District Court entered summary judgment in its favor: the policies’ coverage of

trade dress infringement claims did not extend to the suit for trademark infringement. On

de novo review, we will affirm that judgment.

                              I. FACTUAL BACKGROUND
   A. The Insurance Policies

       The two commercial insurance policies at issue were issued by State Farm Fire

and Casualty Company, an Illinois corporation with a principal place of business in

Bloomington, Illinois. In 2013, both policies used the same language in providing

coverage for “personal and advertising injury.” Businessowners Policy at 23 (App. 463);

Umbrella Policy at 2 (App. 625). That coverage included the obligation to defend against

suits arising out of infringement “upon another’s copyright, trade dress or slogan in your

‘advertisement.’” Businessowners Policy at 36 (App. 476) (emphasis added); Umbrella
Policy at 16 (App. 639) (emphasis added). But that advertising injury coverage excluded

claims “[a]rising out of the infringement of copyright, patent, trademark, trade secret or

other intellectual property rights.” Businessowners Policy at 28 (App. 468) (emphasis

added); Umbrella Policy at 7–8 (App. 630–31) (emphasis added). Under both policies,

that exclusion did not apply to infringement in an advertisement “of copyright, trade



                                             2
dress or slogan.” Businessowners Policy at 28 (App. 468) (emphasis added); Umbrella

Policy at 7–8 (App. 630–31) (emphasis added).

       Dedicated Business Systems International (‘DBSI’), a limited liability company

organized in New Jersey with no Illinois-citizen members, purchased those policies from

State Farm for itself and its officers when conducting DBSI business.

   B. The Underlying Lawsuit

       For a time, DBSI was an authorized reseller of Avaya communications

technology. Avaya holds certain trademarks associated with its communications

technology, and two of those trademarks are registered with the U.S. Patent and

Trademark Office. The authorized-reseller arrangement terminated in 2013, but DBSI

and one of its officers allegedly continued to access Avaya software license portals
afterwards – without Avaya’s authorization. By doing so, they were allegedly able to

distribute pirated licenses to customers for a handsome profit, all the while using Avaya’s

trade name and marks to falsely represent that the software was “valid and authorized by

Avaya.” Second Amended Avaya Compl. ¶¶ 44, 47 (App. 657).

       Believing that DBSI engaged in a “massive illegal software piracy operation,”

Avaya sued DBSI and its officer. Avaya Inc. v. Pearce, Case No. 3:19-cv-00565 (N.D.

Cal.); Second Amended Avaya Compl. ¶¶ 1–5 (App. 644–45). Avaya’s eight-count

complaint included federal claims for trademark infringement and copyright
infringement. In response, State Farm sent a letter to DBSI and the officer to inform

them that it had appointed counsel to defend them in the Avaya lawsuit. But that letter

reserved State Farm’s right to withdraw if it determined that the claims were outside of

the policies’ scope.




                                             3
    C. The Current Case

        Consistent with that reservation of rights, State Farm initiated this lawsuit for a

judgment declaring that it did not have to defend or indemnify DBSI and its officer in the

Avaya lawsuit. See 28 U.S.C. § 2201; Fed. R. Civ. P. 57. Because the parties were

completely diverse and because the amount in controversy is not to a legal certainty

$75,000 or less, the District Court exercised diversity jurisdiction. See 28 U.S.C. § 1332;

Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 395 (2016) (quoting St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–89 (1938)).

        To obtain a declaratory judgment, State Farm moved for summary judgment. That

motion hinged on whether Avaya’s complaint alleged a claim “arising from trademark or

copyright infringement.” Letter Order at 4 n.4 (June 30, 2021) (App. 4). The District
Court determined that State Farm’s policies did not cover Avaya’s trademark or

copyright infringement claims, and on that basis, it entered summary judgment for State

Farm.

        DBSI and the officer timely appealed that final order, bringing this matter within

this Court’s appellate jurisdiction. See 28 U.S.C. § 1291; Selkridge v. United of Omaha

Life Ins. Co., 360 F.3d 155, 160 (3d Cir. 2004) (“A summary judgment that fully disposes

of all claims among all parties is final.” (quoting 15B Charles Alan Wright, Arthur R.

Miller & Edward H. Cooper, Federal Practice and Procedure § 3914.28 (2d ed. 1992))).
On appeal they dispute only the denial of coverage for the trademark infringement claim.

                                      II. DISCUSSION

        Under New Jersey law, which governs this dispute,1 State Farm’s duty to defend

DBSI and Hines in the underlying lawsuit depends on whether the insurance policies’

1
  A federal district court evaluating state law claims applies choice-of-law principles from
the state in which it is located, here New Jersey. Klaxon Co. v. Stentor Elec. Mfg. Co.,

                                               4
language covers the underlying lawsuit’s allegations. See Flomerfelt v. Cardiello,

997 A.2d 991, 998 (N.J. 2010). Undefined terms in insurance policies take on their

“plain and ordinary meaning.” Id. at 996 (quoting Voorhees v. Preferred Mut. Ins. Co.,

607 A.2d 1255, 1260 (N.J. 1992)). And here, neither policy specifically defines the two

critical terms – ‘trade dress’ infringement and ‘trademark’ infringement.

       By their plain language, the policies nevertheless distinguish the two terms.

Ordinarily, different terms represent different ideas. See Zurich Am. Ins. Co. v. Keating

Bldg. Corp., 513 F. Supp. 2d 55, 64 (D.N.J. 2007) (citing Prather v. Am. Motorists Ins.

Co., 67 A.2d 135, 138 (N.J. 1949)); see also Prather, 67 A.2d at 138 (“[T]he construction

which gives a reasonable meaning to all [the policy’s] provisions will be preferred to one

which leaves a portion of the writing useless or inexplicable.”). The policies cover
advertising injuries arising from trade dress infringement, but not from trademark

infringement. By referring to both the infringement of trademark and trade dress, the

policies contemplate different meanings for those terms.

       As a matter of intellectual property law, the concepts of trademark and trade dress

have much in common, with trade dress often treated as a subspecies of trademark.2 But

313 U.S. 487, 496–97 (1941); see also Gen. Star Nat’l Ins. Co. v. Liberty Mut. Ins. Co.,
960 F.2d 377, 379 (3d Cir. 1992). Under New Jersey’s choice-of-law principles, New
Jersey’s substantive law will apply when there is no actual conflict between multiple
states interested in the litigation. See Cont’l Ins. Co. v. Honeywell Int’l, Inc., 188 A.3d
297, 311 (N.J. 2018). But if an actual conflict presents, New Jersey applies the most-
significant-relationship approach of the Restatement (Second) of Conflict of Laws. See
id. at 318. Here, no conflict between interested states readily appears, and the parties
apply New Jersey law in interpreting the disputed State Farm policies.
2
  Under the Lanham Act, a ‘trademark’ includes “any word, name, symbol or device or
any combination thereof” adopted by a person to “identify and distinguish” that person’s
goods and to “indicate the source of the goods.” 15 U.S.C. § 1127. And while the Act
also protects ‘trade dress,’ see id. § 1125(a)(3), federal courts have understood that term
to describe “the overall look of a product,” from packaging to design. Ezaki Glico
Kabushiki Kaisha v. Lotte Int’l Am. Corp., 986 F.3d 250, 255–56 (3d Cir. 2021) (quoting
Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 (3d Cir. 2014)); see also Wal-
Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205, 209 (2000) (recognizing the

                                             5
this case does not concern trademark and trade dress in the abstract; it concerns insurance

policies that exclude claims for trademark infringement and cover claims for trade dress

infringement. Thus, this dispute depends on the differences between claims for

trademark infringement and trade dress infringement.

       Claims for trademark infringement and trade dress infringement have distinct

elements. A claim for trademark infringement has three elements: (i) a valid and legally

protectable mark; (ii) owned by the plaintiff; (iii) that, when used by the defendant to

identify goods or services, “is likely to create confusion concerning the origin of the

goods or services.” Fisons Horticulture, Inc. v. Vigoro Indus., Inc., 30 F.3d 466, 472 (3d

Cir. 1994). A claim for trade dress infringement has different elements. It requires an

articulation of the specific features of the distinct trade dress sought to be protected
followed by proof that an infringing design is nonfunctional; distinctive, either inherently

or through secondary meaning; and likely to confuse consumers. Fair Wind Sailing, Inc.

v. Dempster, 764 F.3d 303, 309 (3d Cir. 2014) (quoting Landscape Forms, Inc. v.

Columbia Cascade Co., 113 F.3d 373, 381 (2d Cir. 1997), and McNeil Nutritionals, LLC

v. Heartland Sweeteners, LLC, 511 F.3d 350, 357 (3d Cir. 2007)); see also 1 J. Thomas

McCarthy, McCarthy on Trademarks and Unfair Competition § 8.3 (5th ed. 2022 update)

(“All courts agree that the elements of the alleged trade dress must be clearly listed and

described. Only then can the court and the parties coherently define exactly what the
trade dress consists of and determine whether that trade dress is valid and if what the

accused is doing is an infringement.” (footnote omitted)).




extension of trade dress protection from “packaging” to include “the design of a
product”). Accordingly, a trademark, as a distinct mark or emblem, may contribute to a
product’s trade dress, its overall look.


                                              6
       For State Farm to have a duty to defend the Avaya lawsuit against DBSI and its

officer, Avaya’s operative complaint must potentially state a claim for trade dress

infringement. See Flomerfelt, 997 A.2d at 998.3 But it does not. The operative

complaint never mentions ‘trade dress.’ Nor does it provide a basis for reasonably

inferring such a claim. It does not contain the requisite description of the specific

features of a trade dress that it seeks to protect. See Fair Wind Sailing, 764 F.3d at 309.

Nor does it include allegations regarding two essential elements of a trade dress

infringement claim: nonfunctionality and distinctiveness. Thus, Avaya’s complaint lacks

allegations necessary for a trade dress claim, and the District Court did not err in applying

New Jersey law to conclude that State Farm did not have to defend DBSI and its officer

in the Avaya litigation. Cf. Test Masters Educ. Servs., Inc. v. State Farm Lloyds,
791 F.3d 561, 567 (5th Cir. 2015) (holding that an advertising insurance policy for trade

dress did not cover a trademark infringement counterclaim because that counterclaim did

not mention ‘trade dress’ and did not otherwise allege that the person asserting the

counterclaim held a trade dress).

                                            ***

       For the foregoing reasons, the judgment of the District Court will be affirmed.




3
 State Farm sought declaratory judgment on the basis of Avaya’s second amended
complaint, and the District Court granted summary judgment based on that complaint.
Avaya later amended that complaint, and the scope of this appeal relates only to State
Farm’s coverage obligations before that amendment.


                                              7